Citation Nr: 1418389	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1966 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of June 2011 of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is in the Veteran's file.

In a March 2013 decision, the Board granted an increase for the Veteran's PTSD to 50 percent.  The Board also remanded the Veteran's claim for service connection for a right ankle disability.  The Veteran later withdrew his claim for service connection for his right ankle disability, and the Board dismissed this claim in a December 2013 decision.  

The Veteran appealed the issue of entitlement to an increased initial rating for PTSD to the Court of Appeals for Veterans Claims (Court).  In August 2013, the Court approved a Joint Motion for Remand that vacated the Board's March 2013 decision insofar as it denied entitlement to a rating in excess of 50 percent for the Veteran's PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For numerous reasons, the Veteran's claims must be remanded.

First, since the Board's previous decision, additional VA treatment records have been added to the claim file.  It is not clear, however, whether all of the Veteran's treatment records have been obtained.  VA must obtain these records on remand.

Next, the Veteran's representative submitted a January 2014 private psychiatric examination.  This examination found the Veteran to be suffering from symptoms more severe than those indicated in VA treatment reports and examinations, and it assigned a GAF score that is far lower than any other that has previously been assigned.  A new examination to determine the current severity of the Veteran's PTSD is required.  

Finally, the Veteran now seeks a TDIU.  VA treatment records and the January 2014 private psychiatric examination show that the Veteran continues to work as a self-employed plasterer.  It is not clear, however, whether the Veteran's employment may be considered marginal, rendering him eligible for a TDIU despite his continued employment.  Additional information must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice on how claims for a TDIU may be substantiated.  Ask the Veteran to submit information regarding his income for the period since September 2010, the effective date for the grant of service connection for PTSD.  

2.  Obtain the Veteran's complete VA treatment records dated from June 2011 and thereafter and associate them with the claim file.  

3.  Schedule the Veteran for a VA PTSD examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide information regarding the current severity of the Veteran's PTSD symptoms.  The examiner is to discuss the January 2014 private psychiatric examination, stating whether his/her findings are in agreement with those contained in the January 2014 examination.  The examiner is to offer an explanation as to any areas of disagreement with that examination.  

4.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



